Title: From Benjamin Franklin to Jane Mecom, 30 December 1770
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
London Dec. 30. 1770
This Ship staying longer than was expected, gives me an Opportunity of writing to you which I thought I must have miss’d when I desir’d Cousin William[s] to excuse me to you. I received your kind Letter of Sept. 25 by the young Gentlemen, who, by their discreet Behaviour have recommended themselves very much to me and many of my Acquaintance. Josiah has attained his Heart’s Desire of being under the Tuition of Mr. Stanley, who, tho, he had long left off Teaching, kindly undertook at my Request to instruct him, and is much pleased with his Quickness of Apprehension and the Progress he makes; and Jonathan appears a very valuable young Man, sober, regular, and inclin’d to Industry and Frugality, which are promising Signs of Success in Business: I am very happy in their Company.
As to the Rumour you mention (which was, as Josiah tells me, that I had been depriv’d of my Place in the Post Office on Account of a letter I wrote to Philadelphia) it might have this Foundation, that some of the Ministry had been displeas’d at my Writing such Letters, and there were really some Thoughts among them of shewing that Displeasure in that manner. But I had some Friends too, who unrequested by me advis’d the contrary. And my Enemies were forc’d to content themselves with abusing me plentifully in the Newspapers, and endeavouring to provoke me to resign. In this they are not likely to succeed, I being deficient in that Christian Virtue of Resignation. If they would have my Office, they must take it——I have heard of some great Man, whose Rule it was with regard to Offices, Never to ask for them, and never to refuse them: To which I have always added in my own Practice, Never to resign them. As I told my Friends, I rose to that office thro’ a long Course of Service in the inferior Degrees of it: Before my time, thro’ bad Management, it never produced the Salary annex’d to it; and when I receivd it, no Salary was to be allow’d if the office did not produce it. During the first four Years it was so far from defraying itself, that it became £950 Sterling in debt to me and my Collegue. I had been chiefly instrumental in bringing it to its present flourishing State, and therefore thought I had some kind of Right to it. I had hitherto executed the Duties of it faithfully, and to the perfect Satisfaction of my Superiors, which I thought was all that should be expected of me on that Account. As to the Letters complain’d of, it was true I did write them, and they were written in Compliance with another Duty, that to my Country. A Duty quite Distinct from that of Postmaster. My Conduct in this respect was exactly similar with that I held on a similar Occasion but a few Years ago, when the then Ministry were ready to hug me for the Assistance I afforded them in repealing a former Revenue Act. My Sentiments were still the same, that no such Acts should be made here for America; or, if made should as soon as possible be repealed; and I thought it should not be expected of me, to change my Political Opinions every time his Majesty thought fit to change his Ministers. This was my Language on the Occasion; and I have lately heard, that tho I was thought much to blame, it being understood that every Man who holds an Office should act with the Ministry whether agreable or not to his own Judgment, yet in consideration of the goodness of my private Character (as they are pleas’d to compliment me) the office was not to be taken from me. Possibly they may still change their Minds, and remove me; but no Apprehension of that sort, will, I trust, make the least Alteration in my Political Conduct. My rule in which I have always found Satisfaction, is, Never to turn asside in Publick Affairs thro’ Views of private Interest; but to go strait forward in doing what appears to me right at the time, leaving the Consequences with Providence. What in my younger Days enabled me more easily to walk upright, was, that I had a Trade; and that I could live upon a little; and thence (never having had views of making a Fortune) I was free from Avarice, and contented with the plentiful Supplies my business afforded me. And now it is still more easy for me to preserve my Freedom and Integrity, when I consider, that I am almost at the End of my Journey, and therefore need less to complete the Expence of it; and that what I now possess thro’ the Blessing of God may with tolerable Oeconomy, be sufficient for me (great Misfortunes excepted) tho’ I should add nothing more to it by any Office or Employment whatsoever.
I send you by this Opportunity the 2 Books you wrote for. They cost 3s. a piece. When I was first in London, about 45 Years since, I knew a person who had an Opinion something like your Author’s ——Her Name was Ilive, a Printer’s Widow. She dy’d soon after I left England, and by her Will oblig’d her son to deliver publickly in Salter’s Hall a Solemn Discourse, the purport of which was to prove, that this World is the true Hell or Place of Punishment for the Spirits who had transgress’d in a better State, and were sent here to suffer for their sins in Animals of all Sorts. It is long since I saw the Discourse, which was printed. I think a good deal of Scripture was cited in it, and that the Supposition was, that tho’ we now remember’d nothing of such pre-existent State; yet after Death we might recollect it, and remember the Punishments we had suffer’d, so as to be the better for them; and others who had not yet offended, might now behold and be warn’d by our Sufferings. In fact we see here that every lower Animal has its Enemy with proper Inclinations, Faculties and Weapons, to terrify, wound and destroy it; and that Men, who are uppermost, are Devils to one another; So that on the establish’d Doctrine of the Goodness and Justice of the great Creator, this apparent State of general and systematical Mischief, seem’d to demand some such Supposition as Mrs. Ilives, to account for it consistent with the Honour of the Diety. But our reasoning Powers when employ’d about what may have been before our Existence here, or shall be after it, cannot go far for want of History and Facts: Revelation only can give us the necessary Information, and that (in the first of these Points especially) has been very sparingly afforded us.
I hope you continue to correspond with your Friends at Philadelphia, or else I shall think there has been some Miff between you; which indeed, to confess the Truth, I was a little afraid, from some Instances of others, might possibly happen, and that prevented my ever urging you to make such a visit especially as I think there is rather an overquantity of Touchwood in your Constitution. My Love to your Children, and believe me ever, Your affectionate Brother
B Franklin
Let none of my Letters go out of your Hands.
